Citation Nr: 1111853	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depressive disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on initial active duty for training in the United States Marine Corps Reserves (Reserves) from November 7, 2005 to April 14, 2006.  The Veteran had additional service in the Reserves until November 2008, at which time he was honorably discharged after being found not to be physically qualified for retention in the Reserves due to bipolar disorder.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim for service connection for bipolar disorder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in March 2010. A transcript of this hearing has been associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim for service connection for an acquired psychiatric disorder, to include bipolar disorder and depressive disorder.

Although, as in the instant case, a veteran's stated claim may only seek service connection for bipolar disorder, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as bipolar disorder, but instead makes a general claim for compensation for the difficulties posed by the veteran's mental condition.  Id.  In the instant case, an April 2007 letter from Dr. J.A.C., the Veteran's private psychiatrist, indicated that he had diagnosed the Veteran with bipolar disorder.  The Veteran was diagnosed at a March 2009 VA examination, however, with depressive disorder rather than bipolar disorder.  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to bipolar disorder or depressive disorder, but it should instead include these and any other relevant psychiatric diagnoses.

Additionally, once VA provides a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

In the instant case, in March 2009, the Veteran underwent a VA examination to determine whether the Veteran suffered from bipolar disorder and, if so, to determine the etiology and severity of the disability.  The VA examiner did not review the Veteran's claims file or service treatment records, but instead relied only on the Veteran's statements before diagnosing him with depressive disorder.  The VA examiner did not opine regarding the etiology of this disorder.  The Board finds that this examination is inadequate for the purpose of rendering a decision in the instant case, both because the VA examiner failed to take into account all pertinent evidence of record and because the VA examiner failed to offer an etiological opinion.

In light of the inadequacies of the March 2009 VA examination report, the Board concludes that a new VA examination is required to address two issues.  First, after a full discussion of the pertinent evidence of record, the examiner must determine whether the Veteran currently suffers from an acquired psychiatric disorder, to include bipolar disorder and depressive disorder, and if so, the examiner must opine regarding the severity of any such disorder.  Second, the examiner must ascertain the relationship, if any, between any current acquired psychiatric disorder, including bipolar disorder and depressive disorder, and the Veteran's active duty military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO must again request that the Veteran identify all VA and non-VA medical providers who have treated him for a psychiatric disorder since his separation from active duty.  Based on the Veteran's response, the RO must attempt to procure copies of any records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and give the Veteran an opportunity to respond.

2.  Thereafter, the RO should schedule the Veteran for a psychological examination with a VA examiner of appropriate expertise, but not the examiner who conducted the March 2009 VA examination.

The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The RO must also notify the Veteran that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

Following a review of this remand directive, a complete review of the Veteran's claims file, and examination of the Veteran, the examiner should provide an opinion whether the Veteran currently suffers from an acquired psychiatric disorder, to include bipolar disorder and depressive disorder.  

For each acquired psychiatric disorder identified, the examiner should determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's disorder is etiologically related to the Veteran's period of active duty military service from November 7, 2005 to April 14, 2006.

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and the rationale for each opinion expressed must be provided.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



